                                                                            Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




KRISTY A. EDWARDS,

      Plaintiff,

v.                                                         4:18cv415-WS/CAS

NANCY A. BERRYHILL,
Acting Commissioner of the Social
Security Administration,

      Defendant.



               ORDER ADOPTING THE MAGISTRATE JUDGE'S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 17) docketed May 8, 2019. The magistrate judge recommends that the Acting

Commissioner's decision to deny the plaintiff's application for benefits be reversed.

The Acting Commissioner has filed no objections to the report and

recommendation.

      The court being in accord with the magistrate judge’s report and
                                                                            Page 2 of 2


recommendation, it is ORDERED:

      1. The court ADOPTS and incorporates by reference into this order the

magistrate judge's report and recommendation (ECF No. 17).

      2. The Commissioner's decision to deny the plaintiff's application for

benefits is REVERSED pursuant to sentence four of 42 U.S.C. § 405(g).

      3. This case shall be REMANDED to the Commissioner for further

consideration consistent with the magistrate judge's report and recommendation.

      4. The clerk shall enter judgment stating: "The decision of the Commissioner

is REVERSED."

      DONE AND ORDERED this            12th    day of     June    , 2019.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
